Citation Nr: 0910048	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  07-05 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cervical spine 
disability, variously diagnosed as cervical stenosis and 
cervical spondylosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to May 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida. 

A hearing was held at the RO before the undersigned Veterans 
Law Judge in November 2008.  A transcript of that proceeding 
is associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board believes that further development of the record is 
necessary.  VA and private treatment records show current 
diagnoses of, and treatment for a cervical spine disability 
(variously diagnosed as cervical stenosis, cervical strain, 
and cervical spondylosis).  The Veteran contends that such 
disability was incurred while in-service.  In particular, he 
asserts that he was physically assaulted by a sergeant who 
wrestled him to the ground and caused injury to his neck.  He 
alleges that he reported the incident to a JAG officer; 
notably, the Veteran's personnel records have not been 
associated with the claims file.  This must be accomplished 
as such records may contain documentation that could 
substantiate the incident and/or claimed injuries. See 38 
U.S.C.A. § 5103A(b)-(c).

Additionally, at his November 2008 hearing, the Veteran 
testified that he had a disability claim currently pending 
with the Social Security Administration (SSA), 


and that a physical examination for his claimed cervical 
spine disability had been scheduled.  The record was held 
open pending receipt of the SSA examination and accompanying 
medical records.  VA has a duty to obtain SSA records when it 
has actual notice that the Veteran was receiving SSA 
benefits.  See Quartuccio v. Principi, 16 Vet. App. 183, 188 
(2002).  To date, the Veteran's SSA records have not been 
associated with the claims file.  In this regard, the Board 
notes that any available SSA disability records would be 
helpful in adjudication of the Veteran's claim.  See 38 
U.S.C.A. § 5103A(b)-(c).

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain the Veteran's 
personnel file. 

2.  The RO should contact the Social 
Security Administration (SSA) and obtain 
and associate with the claims file copies 
of the Veteran's records regarding SSA 
benefits, including any SSA administrative 
decisions (favorable or unfavorable) and 
the medical records upon which the 
decisions were based.  

3.  If, and only if, after reviewing the 
personnel records and/or SSA records, a 
neck or cervical spine injury/disability 
is shown, then make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded a VA examination 
for the purpose of determining whether the 
Veteran's current cervical spine 
disability began during service. 

The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed.



For the Veteran's cervical spine 
disability, the examiner should describe 
the nature of the Veteran's present 
disability and opine as to the following: 
Whether it is at least as likely as not 
that the Veteran's current cervical spine 
disability began during service or is 
related to any incident of service.  

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

The examiner is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

4.  Thereafter, readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the Veteran and his representative 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




